.

                                      THE           A-ITORNEY    GENERAL
                                                        OF TEXAS
                                                    Aun.rs~'. 'lkx~e           78711
          aOHN    IA.    BXLI.
    *--                 CaENlcR-
                                                            August    28,   1975




                 The Honorable   Jesse James                                       Opinion      No.   H-678
                 State Treasurer
                 P. 0. Box 12608, Capitol Station                                  Re:         Effect of veto of
                 Austin,  Texas 78711                                                          appropriation  for
                                                                                               Board of County
                                                                                               and District Road
                 Dear      Mr.      James:                                                     Indebtedness.

                     You have requested our opinion concerning the effect of the Governor’s
                 veto of the appropriation for administrative   costs of the Board of County
                 and District Road Indebtedness.     The appropriation,   with the Governor’s
                 veto indicated by reproducing   the lines he drew through the particular
                 items,  provides:
                                                                 For the Years Ending
                                                            August 31,             August 31,
                                                               1976                   1977

                          Out of the County and Road
                          District Highway Fund:

                          1.   l-lirPe+nr                                      4    7h   7nn                   7R        -
                          2. -              ni--r+-*                               75    7nn                   77        u
                                                     . .
                          3. S*‘--i--     nf C19..r
                                                                                   AC4 7AR                     76        AM
                          4. dderit        <=1--y   Tnrr*=-P=                        1   1RA                        I-



                                      Total,   Personal     Services           $   122,854                    132,381

                                   Other   Expenses    --




                                                                                     A   Q7A                    c, ou


                                      Total,   Administrative
                                               Expense                         $   129.828                    139,355


                                                                     p. 2953
The Honorable   Jesse   James,   page 2




  6.There   is hereby appropriated
     pursuant to Chapter 13, Acts of
     the Third Called Session,   Forty-
     second Legislature,   as amended,
     the State’s portion which will be
     expended by this agency estimated
     at:

    a.   Distribution to Counties             $   7,300.000        7,300,000
    b.   Bond Retirement                              22,000           23,000

    GRAND TOTAL,  STATE FUNDS,
    CERTAIN AND ESTIMATED,
    BOARD OF COUNTY AND
    DISTRICT ROAD INDEBTEDNESS                $   7.451,828        7,462,355

             SCHEDULE  OF CLASSIFIED POSITIONS,
             BOARD OF COUNTY AND DISTRICT
             ROAD INDEBTEDNESS

     0135   Secretary  III
     1161   Accountant I,   2
     1163   Accountant III
     1165   Chief Accountant II

            All balances and receipts accruing to the County and Road
     District Highway Fund No. 57, are hereby appropriated      for the
     purposes   set forth in Chapter 13, Acts of the Third Called Session,
     Forty-second    Legislature,  as amended.

    Since only the lined-through provisions       were   vetoed by the Governor   you
have asked the following questions:

     (1) Does the rider language allow the Board to utilize
     the appropriation  granted therein for the duties as
     established  by Article 6674q-7.  VATS?

     (2) Can the Board employ personnel      listed in the Schedule
     of Classified  positions enumerated under item 6 of the
     appropriation   to the Board to assist in the discharge   of
     duties as outlined in Article 6674q-7.    VATS?



                                    p. 2954
The Honorable     Jesse    James,    page 3




    The “rider”    which was not vetoed           is actually   an appropriation   item for
it authorizes   the expenditure of funds which were not otherwise appropriated.
Since it is an appropriation     item rather than a restriction     on the expendi-
ture of funds it could have been vetoed by the Governor.          Attorney General
Opinion M-1228     (1972); see Fulmore v. Lane, 140 S. W. 405 (Tex. Sup. 1911);
Fairfield   v. Foster,    214y    319 (Aria. 1923).    The Governor    did not veto
this appropriation     of balances and receipts;    the item therefore   remains    a
part of the appropriations      act.  As provided therein,   the balances and
receipts may be expended for the purposes         set forth in Acts 1932. 42nd Leg.,
3rd C. S., ch. 13, p. 15 (codified as article 6674q-7.        V. T. C.S. ). We there-
fore answer your first question in the affirmative.

    Your second questionis    whether these funds may be utilized by the
Board to employ personnel listed in the Schedule of Classified      Positions.
The Governor’s   veto power being legislative    in nature, a veto message     is
subject to normal rules of statutory    construction.    Fulmore v. Lane,
supra.   Thus the intent of the Governor as expressed      in his message   is
the prime consideration   in analyzing a veto.

    The Governor’s        veto message        provides   in part:

             The Board of County and District Road
        Indebtedness    was created to reimburse     counties
        and road districts     of Texas for a portion of the
        funds expended by them on roads designated as
        State Highways prior to January 2, 1939.        The
        Commission      also administers   the Lateral Road
        Fund and performs       as a paying agent, duplicating
        a responsibility    of the State Treasurer,    on eligible
        and ineligible   county bonds.     Continued funding for
        the administrative     duties of the Board was not
        recommended       by me or the Legislative    Budget
        Board.

            In my opinion the administrative functions of
        the Board should be absorbed by one or more of the
        agencies of the three board members.    Therefore,
        I am vetoing these items.




                                    p. 2955
The Honorable   Jesse   James,    page 4




     We believe it clear that when the Governor vetoed the salaries       of
classified   employees  of the Board, he intended that no funds should be
expended for such employees      of the Board.    Thus, in our opinion, the
Board may not employ persons in the positions for which the appropria-
ted salaries   were vetoed.   However,    since the administration   of the
Fund is within the purposes    of article 6674q-7,   in our view the balances
and receipts may be expended for the administration        of the Fund.

                          SUMMARY

            The balances and receipts appropriated to the
        Board of County and District Road Indebtedness
        may be expended for the administration   of the
        fund but may not be utilized to employ personnel
        whose salaries  were vetoed by the Governor.

                                              Very   truly yours,




                                              Attorney   General    of Texas

APPROVED:




DAVID   M.   KENDALL,     First   Assistant




C. ROBERT HEATH.         Chairman
Opinion Committee




                                     p. 2956